Exhibit 10.1

 

Forest Oil Corporation

 

Annual Incentive Plan

 

2013

 

[g125871ks01i001.jpg]

 

 

 

--------------------------------------------------------------------------------


 

Forest Oil Corporation

2013 Annual Incentive Plan

 

Summary

 

Plan Objectives

 

The Annual Incentive Plan (the “Plan”) has been designed to meet the following
objectives:

 

·                  Provide an annual incentive plan framework that is
performance-driven and focused on objectives that are critical to the Company’s
success.

 

·                  Offer competitive cash compensation opportunities to
employees.

 

·                  Reward outstanding achievement.

 

Basic Plan Concept

 

The Plan provides annual incentive awards, which will be determined primarily on
the basis of the Company’s consolidated results on selected financial and
operating performance measures as well as business unit or department
performance objectives.  Individual performance will also be considered in
determining the actual participant award payout.  The Company shall have the
flexibility to adjust individual awards to reflect individual or team
performance.

 

Performance Measures and Weights

 

Each year the Company will establish the threshold, target and outstanding
performance levels on each performance measure and its appropriate weighting,
subject to the confirmation of the Compensation Committee of the Board of
Directors (the “Committee”).  These performance measures and their weighting
will be reviewed (and modified, if appropriate) in light of changing Company
priorities and strategic objectives.

 

The Company has also established performance objectives for each business unit
and department for 2013, the achievement of which will be determined by the
President and Chief Executive Officer (the “CEO”) at year end, subject to the
confirmation of the Committee.

 

The 2013 performance measures and their relative weightings are described below.

 

Plan Administration

 

The Plan will be administered by the Committee and the CEO (for all positions
except his own).  Certain elements of the Plan administration will be delegated
to the senior Human Resources executive of the Company.  The Executive Vice
President and Chief

 

--------------------------------------------------------------------------------


 

Financial Officer will verify the performance calculation for the performance
and operating measures in consultation with the Senior Vice President, Chief
Accounting Officer, Corporate Controller & Treasurer and the Senior Vice
President, Corporate Engineering and Technology, who shall be responsible for
the estimation of the Company’s oil and gas reserves. The Internal Audit
Director will be responsible for auditing the Production, Reserve Additions,
Rate of Return on Drilling Capital, Capital Budget Adherence calculations, and
any numerical, calculated metrics embedded within the Business Unit/Department
Perfromance Objectives and measurement thereof, including any adjustments
approved by the Board during the course of the plan year, and will provide his
opinion that such calculations are accurate or his opinion setting forth
discrepancies to the Committee and the Audit Committee.

 

Actual performance goals, standards, award determinations and modifications to
the Plan design must be approved by the Committee.

 

Measure

 

Weighting

 

Production

 

25

%

Reserve Additions

 

12.5

%

Capital Budget Adherence

 

12.5

%

Rate of Return on Drilling Capital

 

25

%

Business Unit/Department Performance Objectives

 

25

%

Total Financial and Operating Objectives

 

100

%

 

Once the total bonus pool has been established following the performance
calculations, the CEO shall have the discretion to distribute bonus monies
within business units and the corporate group or to move monies from one group
to another, and to allocate incentive monies to individuals, based on his
assessment (with advice of senior management) as to individual or group
performance.

 

Targets

 

Targets for the Plan will be set consistent with the following:

 

·                  Threshold — Minimum level at which payout occurs.

·                  Target — Level at which the participant receives the target
award percentage.

·                  Outstanding — Level at which the participant receives 200% of
the target award percentage.

 

Completion percentages between Threshold, Target and Outstanding will be
determined, with the exception of those for Business Unit and Department
Performance Objectives, by straight-line interpolation.

 

A Completion Percentage for each business unit and department with regard to its
Business Unit/Department Performance Objectives will be assigned at year end by
the CEO following a thorough review of its activities and accomplishments.  The
assigned Completion Percentage on Business Unit/Department Performance
Objectives for each business unit or department will be included in the
calculation of the Overall Completion

 

--------------------------------------------------------------------------------


 

Percentage for that business unit or department in the same manner as is the
Completion Percentage on other performance measures.

 

Targets shall be adjusted for material changes made during the year to the
business plan or scope thereof, including the capital expenditure budget.

 

Maximum Completion

 

Completion of each financial and operating measure as well as completion for the
total Plan will be limited to 200% of target.

 

Performance Levels

 

Performance levels will be set for individual measures.  Results below Threshold
will equate to a zero completion percentage. Results above Outstanding will
equate to a 200% completion percentage.

 

Completion Calculation

 

Completion percentages for each individual measure will be equal to the
completion percentage of the measure times the weighting for that measure. The
overall completion percentage for the Plan for financial and operating measures
and business unit and department objectives will be the sum of the weighted
completion percentages for each individual measure.

 

Property Sales

 

In computing results, non-budgeted property sales are not to be considered.  To
avoid non-budgeted property sales from affecting results, they will be
incorporated into performance measures as though they had been budgeted.

 

Participants

 

The CEO shall determine which employees are to be participants in the Plan.  If
a participant’s employment with the Company terminates for any reason prior to
payment, no bonus award will be paid.

 

The target award percentage for the CEO and other officers of the Company are
established by the Committee. Any changes to target award percentages for
Company officers are subject to the approval of the Committee. The CEO is
authorized to establish and adjust at his discretion the target award
percentages for non-officer Plan participants. All awards to officers under the
Plan are subject to approval of the Committee.

 

Plan participants who change positions and/or have their individual target
incentive levels changed during the Plan year will have their award prorated
accordingly.  All awards paid will be rounded to the nearest $100. Incentive
compensation awards will be

 

--------------------------------------------------------------------------------


 

calculated based upon the participant’s base salary in effect at the end of the
Plan year or earned salary during the Plan year if the participant was a new
hire during the year.

 

Committee and Board of Directors’ Discretion

 

The granting of any and all incentive compensation awards is at the full
discretion of the Committee and/or the Forest Oil Corporation Board of
Directors.

 

--------------------------------------------------------------------------------


 

Forest Oil Corporation

2013 Annual Incentive Plan

Operating Measure

Production

 

Objective

 

Measure net production growth on an annual basis.  Each business unit will be
given an aggregate net production goal, and the Plan participants in each
business unit will be judged against whether their business unit achieved its
individual goal.  The business unit production goals, when added together, shall
reflect Forest’s annual net production growth goal and be consistent with the
2013 Business Plan.  Participants in the corporate departments will be judged
against whether the entire Company achieved its annual net production growth
goal, measured on a per diluted share basis.

 

Definition

 

Net production for each business unit and the Company equals total net
production (after royalty and other burdens) equal to that set forth in the 2013
Business Plan. Production growth per diluted share for the entire Company is
calculated by dividing the quotient of the Company’s production during 2013 and
the average number of diluted shares of the Company’s common stock outstanding
on the last day of each month in 2013 by the quotient of the Company’s
production during 2012 and the average number of diluted shares of the Company’s
common stock outstanding on the last day of each month in 2012.  For purposes of
computing equivalent production, the following economic ratios will apply
(a) 15:1 for oil/condensate to gas and (b) 7.5:1 for natural gas liquids to gas.

 

Should a business unit overspend budgeted Capex, the Production target will be
proportionately adjusted.

 

Targets

 

The threshold, target, and outstanding objectives for the business units and the
Company are shown in Attachment 1A.

 

--------------------------------------------------------------------------------


 

Forest Oil Corporation

2013 Annual Incentive Plan

Operating Measure

Reserve Additions

 

Objective

 

Measure proved reserves growth on an annual basis.  Each business unit will be
given an aggregate goal for adding proved reserves during the year, and the Plan
participants in each business unit will be judged against whether their business
unit achieved its individual goal.  The business unit proved reserve additions
goals, when added together, shall reflect Forest’s annual proved reserves growth
goal and be consistent with the 2013 Business Plan.  Participants in the
corporate departments will be judged against whether the entire Company achieved
its annual proved reserves growth goal, measured on a per diluted share basis.

 

Definition

 

Reserves growth per diluted share for the Company is calculated by dividing the
quotient of the Company’s U.S. proved developed reserves (as defined herein)
added during the year and the average number of diluted shares of the Company’s
common stock outstanding on the last day of each month in 2013 by the quotient
of the Company’s U.S. proved producing reserves (as defined herein) at the end
of 2012 and the average number of diluted shares of the Company’s common stock
outstanding on the last day of each month in 2012. Proved developed reserves
added will be equal to the proved developed extensions/discoveries (PBUD, PSUD,
PBBP, and PSBP converted to PDP) plus the proved undeveloped conversions drilled
and completed or recompleted (PUD and PDBP converted to PDP) during the year.
New proved undeveloped extensions and discoveries are excluded from the
calculation. The calculation of reserves only captures wells drilled, completed
and put on production during calendar year 2013. For purposes of computing
equivalent reserves, the following economic ratios will apply (a) 15:1 for
oil/condensate to gas and (b) 7.5:1 for natural gas liquids to gas.

 

Targets

 

The threshold, target, and outstanding objectives for the business units and the
Company are shown in Attachment 1B.

 

--------------------------------------------------------------------------------


 

Forest Oil Corporation

2013 Annual Incentive Plan

Financial Measure

Capital Budget Adherence

 

Objective

 

Measure adherence to the Board-approved 2013 Capital Budget.

 

Definition

 

The approved 2013 Capital Budget is as follows:

 

Development Capital (Drilling and Completions):

 

$

317 Million

 

 

 

 

 

Non-Drilling Capital:

 

 

 

Leasehold, Seismic, Maintenance and P&A:

 

$

22 Million

 

Capitalized Overhead:

 

$

23 Million

 

Total Capital Budget:

 

$

362 Million

 

 

The actual dollar amount of capital expenditures will be compared to the
approved target for capital expenditures to determine the performance on this
objective. At year end the actual expenditures will be calculated as a percent
of target expenditures which will equal the completion percentage for the
Capital Adherence Objective.

 

Targets

 

Measured against Approved 2013 Capital Budget:

 

·                  Target equal to 100% of Business Plan objective

 

The Committee will consider results against performance on the Production and
Reserves targets in determining the final completion percentage on this
objective at year end. The Committee has the discretion to award from 0% to 200%
achievement on this objective based on its review of the capital program,
revisions approved by the Board throughout the year, and operating results.

 

The target levels of achievement are shown in Attachment 1C.

 

--------------------------------------------------------------------------------


 

Forest Oil Corporation

2013 Annual Incentive Plan

Operating Measure

Rate of Return on Drilling Capital

 

Objective

 

Measure the annual pre-tax rate-of-return (“ROR”) achieved through the
deployment of approved drilling and completion capital.

 

Definition

 

Pre-tax rate-of-return on all capital projects during the year related to
drilling, completion and recompletion projects, but excluding acquisitions, land
lease, seismic, maintenance and P&A, and capitalized G&A, equity compensation,
and interest. The effect of the Company’s joint venture with Schlumberger will
be included in the calculated results.  Undrilled proved undeveloped reserves
added as a result of drilling will not be included in the calculation. Proved
undeveloped locations drilled during the year will be captured in the
calculation if the wells are completed and put on production. Only wells
completed and put on production during calendar year 2013 will be included in
the calculation. Actual costs are to be used in the calculation and the future
cash flow will be calculated using the capital justification priced deck (that
utilized for the Investment Results Report (“IRR”). In evaluating the
accomplishment of this objective, the Compensation Committee will take into
account all revisions to estimated proved reserves made in 2013.

 

Targets

 

The threshold, target, and outstanding objectives for the Company are shown in
Attachment 1D.

 

--------------------------------------------------------------------------------


 

Forest Oil Corporation

2013 Annual Incentive Plan

Operating Measure

Business Unit and Department Performance Objectives

 

Objective

 

Measure the achievement of key objectives that are established for each business
unit and department for each year.

 

Definition

 

Objectives that are high-impact, tied to the strategic objectives of the
Company, and key to the success of each business unit or department will be
established by management and approved by the CEO.  Objectives will be
established for each corporate staff department that directly support the
achievement of business unit and other staff department objectives.  Established
objectives are specific to each business unit or department, well-defined and to
the extent possible, measurable. Objectives for each business unit and
department will be submitted to the Committee for their review.

 

Targets

 

Performance Objectives will be established for the Mid-Continent Region and
Southern Region business units as well as for each corporate administrative or
support department. Awards to business unit and department participants will be
based on the achievement of performance objectives established for the business
unit or department in which they work.

 

At year-end 2013 the achievement of performance objectives for each business
unit as well as for each corporate administrative or support department will be
evaluated and assigned a completion percentage by the CEO over a range of 0 —
200%.  This completion percentage will be multiplied by the 25% relative
weighting for Business Unit/Department Performance Objectives and included in
the calculation of the overall completion percentage for the business unit or
department.

 

A corporate objective tied to the Company’s ratio of net debt-to-proved
developed reserves (on an adjusted equivalents basis, using an
oil/condensate-to-gas ratio of 15:1 and an NGLs-to-gas ratio of 7.5:1) will be
included for certain positions and departments including that of the CEO and the
Executive Vice President & Chief Financial Officer. Selected corporate
departments will also have a capital discipline objective.

 

--------------------------------------------------------------------------------


 

Attachment 1

 

2013

 

Goal Description

 

Weighting

 

Target

 

 

 

 

 

 

 

Production

 

25

%

See Attachment 1A

 

 

 

 

 

 

 

Reserve Additions

 

12.5

%

See Attachment 1B

 

 

 

 

 

 

 

Capital Budget Adherence

 

12.5

%

See Attachment 1C

 

 

 

 

 

 

 

Rate of Return on Drilling Capital

 

25

%

See Attachment 1D

 

 

 

 

 

 

 

Business Unit/Department Objectives

 

25

%

 

 

 

 

 

 

 

 

Total Weighting

 

100

%

 

 

 

--------------------------------------------------------------------------------


 

Attachment 1A

 

2013 Production

 

Business Unit

 

Threshold

 

Target

 

Outstanding

 

 

 

 

 

 

 

 

 

Company (% Growth/Share)

 

-8

%

2

%

12

%

Total (BCFE)

 

107.3

 

119.3

 

131.2

 

Gas (MMCF)

 

46,712

 

51,902

 

57,092

 

Oil/Condensate (MBbls)

 

2,761

 

3,068

 

3,375

 

NGL (MBbls)

 

2,561

 

2,846

 

3,131

 

 

 

 

 

 

 

 

 

Mid-Continent Region (BCFE)

 

89.1

 

99.0

 

108.9

 

Gas (MMCF)

 

44,656

 

49,618

 

54,580

 

Oil/Condensate (MBbls)

 

1,702

 

1,891

 

2,080

 

NGL (MBbls)

 

2,527

 

2,808

 

3,089

 

 

 

 

 

 

 

 

 

Southern Region (BCFE)

 

18.2

 

20.2

 

22.2

 

Gas (MMCF)

 

2,056

 

2,284

 

2,512

 

Oil/Condensate (MBbls)

 

1,059

 

1,177

 

1,295

 

NGL (MBbls)

 

34

 

38

 

42

 

 

Awards to participants in the Mid-Continent and Southern business units will be
based on the performance of the business unit in which they work.  Awards to
participants in the corporate departments will be based on total Company
results.

 

The Threshold, Target and Outstanding objectives are directly related to the
2013 capital expenditures plan of $362 million, as approved by the Forest Oil
Corporation Board of Directors.  To the extent that (i) the Company incurs more
or less than $362 million in capital expenditures in 2013, or (ii) oil and gas
prices are materially different from those assumed in the foregoing plan,
management and the Compensation Committee may adjust the objectives
appropriately.

 

For purposes of computing equivalent production, the following economic ratios
will apply (a) 15:1 for oil/condensate to gas and (b) 7.5:1 for natural gas
liquids to gas.

 

--------------------------------------------------------------------------------


 

Attachment 1B

 

2013 Reserve Additions

 

Business Unit

 

Threshold

 

Target

 

Outstanding

 

 

 

 

 

 

 

 

 

Company (%Growth/Share)

 

8

%

12

%

16

%

Total (BCFE)

 

189.1

 

222.5

 

255.9

 

Gas (MMCF)

 

45,790

 

53,871

 

61,952

 

Oil/Condensate (MBbls)

 

7,758

 

9,127

 

10,496

 

NGL (MBbls)

 

3,595

 

4,229

 

4,864

 

 

 

 

 

 

 

 

 

Mid-Continent Region (BCFE)

 

121.5

 

142.9

 

164.4

 

Gas (MMCF)

 

44,431

 

52,272

 

60,113

 

Oil/Condensate (MBbls)

 

3,430

 

4,035

 

4,641

 

NGL (MBbls)

 

3,413

 

4,015

 

4,617

 

 

 

 

 

 

 

 

 

Southern Region (BCFE)

 

67.6

 

79.6

 

91.5

 

Gas (MMCF)

 

1,359

 

1,599

 

1,839

 

Oil/Condensate (MBbls)

 

4,328

 

5,092

 

5,856

 

NGL (MBbls)

 

182

 

214

 

247

 

 

Awards to participants in the Mid-Continent Region and Southern Region business
units will be based on the performance of the business unit in which they work. 
Awards to participants in corporate departments will be based on total Company
results.

 

The Threshold, Target, and Outstanding objectives are directly related to the
2013 capital expenditures plan of $362 million as approved by the Forest Oil
Corporation Board of Directors.  To the extent that (i) the Company incurs more
or less than $362 million in capital expenditures in 2013, or (ii) oil and gas
prices are materially different from those assumed in the foregoing plan,
management and the Compensation Committee may adjust the objectives
appropriately.

 

For purposes of computing equivalent reserves, the following economic ratios
will apply (a) 15:1 for oil/condensate to gas and (b) 7.5:1 for natural gas
liquids to gas.

 

--------------------------------------------------------------------------------


 

Attachment 1C

 

2013 Capital Budget Adherence

 

($MM)

 

 

 

Target

 

 

 

 

 

Company

 

$

361.9

 

Development Capital (Drilling and Completions): $311 Million

 

 

 

Leasehold, Seismic, Maintenance and P&A: $22 Million

 

 

 

Capitalized Overhead: $23 Million

 

 

 

 

 

 

 

Mid-Continent Region

 

$

242.5

 

 

 

 

 

Southern Region

 

$

119.4

 

 

Board-approved adjustments to the approved 2013 Capital Budget or work program
upon which the approved budget is based will result in corresponding adjustments
to the target measures. At the Company level, the Board must approve changes to
each category of expense under the capital budget before such an adjustment will
occur.

 

Awards to participants in the Mid-Continent and Southern Region business units
will be based on the performance of the business unit in which they work. 
Awards to participants in corporate departments will be based on total Company
results.

 

--------------------------------------------------------------------------------


 

Attachment 1D

 

2013 Rate-of-Return on Company Drilling Capital

 

 

 

Threshold

 

Target

 

Outstanding

 

 

 

 

 

 

 

 

 

Company

 

15

%

20

%

25

%

 

The Rate-of-Return (“ROR”) on Drilling Capital results for the Company will
comprise the consolidated results of the Mid-Continent Region and Southern
Region business units.

 

Awards to participants in the Mid-Continent Region and Southern Region business
units as well as participants in corporate departments will be based on total
Company results.

 

--------------------------------------------------------------------------------

 